       Case 2:18-cv-01217-KG-GJF Document 58 Filed 07/01/20 Page 1 of 1



                           UNITED STATES DISTRICT COURT
                              DISTRICT OF NEW MEXICO

CALLY TURNER,

       Plaintiff,

v.                                                                   Civ. No. 18-1217 KG/GJF

FORD MOTOR COMPANY, et al.,

       Defendants.

                     AMENDED ORDER GRANTING JOINT MOTION FOR
                    SECOND AMENDMENT OF SCHEDULING DEADLINES

       THIS MATTER having come before the Court on the parties’ Joint Motion for Second

Amendment of Scheduling Deadlines Due to COVID-19 on June 30, 2020, and the Court having

considered the motion and having found good cause for the relief requested therein, it is hereby

ORDERED that the scheduling deadlines in this matter are amended as follows:

                                                   Old Deadline          New Deadline

       Plaintiff’s Expert Disclosures              July 3, 2020          September 3, 2020
       Defendant’s Expert Disclosures              December 1, 2020      February 1, 2021
       Expert Witness Disclosure Supplements       January 2, 2021       March 2, 2021
       Discovery Closes                            February 1, 2021      April 2, 2021
       Motions related to discovery                February 15, 2021     April 15, 2021
       Pretrial motions other than discovery       March 29, 2021        May 28, 2021
       Pretrial order Plaintiff to Defendant       May 15, 2021          July 15, 2021
       Pretrial order Defendant to Court           May 29, 2021          July 29, 2021

       SO ORDERED.




                                    ______________________________________
                                    THE HONORABLE GREGORY J. FOURATT
                                    UNITED STATES MAGISTRATE JUDGE
